Citation Nr: 1714587	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy, retinopathy, and erectile dysfunction; to include as secondary to service-connected hypertension and/or cerebral artery infarct (stroke) with residuals of left upper extremity hemiplegia and left hemiparesis associated with hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1984 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In decisions dated in June 2013 and January 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This case was processed using the Virtual VA paperless clams processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's diabetes mellitus type II did not have its onset during active service, did not manifest one year of separation from active service, was not directly caused by active service, and was neither caused nor aggravated by his service-connected hypertension and/or cerebral artery infarct (stroke) with residuals of left upper extremity hemiplegia and left hemiparesis associated with hypertension.


CONCLUSION OF LAW

The requirements for entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy, retinopathy, and erectile dysfunction, to include as secondary to service-connected hypertension and/or cerebral artery infarct (stroke) with residuals of left upper extremity hemiplegia and left hemiparesis associated with hypertension, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a June 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  In addition, the Veteran was provided with VA examination and/or medical opinion in February 2008, August 2013, September 2013, February 2016, and June 2016 in connection with his claim.

In the Board's June 2013 remand, the AOJ was directed to request that the Veteran identify and provide authorization for VA to obtain any relevant treatment records.  The Veteran was sent a responsive letter in June 2013.  However, no outstanding records were identified by the Veteran.  In addition, updated VA treatment records were associated with the claims file.  In compliance with the Board's remand, the Veteran was also afforded a VA examination in August 2013 to determine the nature and etiology of his diabetes mellitus type II.  However, the Board determined that the provided opinions from August 2013 and September 2013 were inadequate in its January 2016 decision.
The January 2016 remand instructed the AOJ to schedule to the Veteran for another VA examination and obtain a medical opinion to address his claim.  The Veteran was subsequently provided with a VA examination and medical opinion in February 2016.  An addendum opinion was obtained in June 2016.  The examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, reported relevant findings, and provided a medical opinion with rationale.  The Board finds that the February 2016 VA examination and the June 2016 VA medical opinion, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran contends that his diabetes mellitus type II is directly related to active service.  During service, the Veteran reported that he had high blood sugar levels and was considered borderline diabetic.  See December 2003 Claim.

In this case many of the Veteran's service treatment records (STRs) are of poor quality and/or damaged.  The record shows that the copy of the STRs in the claims file was the best available as the records were converted from microfiche.  A review of these records does not show any complaint, diagnosis, or treatment related to diabetes.  They do show that the Veteran had high blood pressure and participated in a weight control program during service.

After service, a September 1992 record from Dr. K. reported that a urinalysis was negative for sugar.  In a November 1992 record from Dr. M., the Veteran reported having dysuria and excessive thirst.  The record noted that the Veteran's father had diabetes mellitus, and the Veteran needed a recheck.  Dr. M. assessed the Veteran to have high blood pressure and excessive weight with obesity.  The treatment plan noted that Dr. M. wanted to make sure that the Veteran did not have renal dysfunction or diabetes.  The same day, fasting diagnostic findings reported a value for the Veteran's glucose level that fell within the reference range.  A urinalysis from this date was also negative for glucose.  In December 2000, an Onslow Memorial Hospital record noted an assessment diabetes mellitus, new onset.  The Veteran later reported during the February 2008 VA examination that he was first diagnosed with diabetes eight years before the examination.  

The record reflects that the Veteran later experienced a stroke in February 2009.  See February 2009 Pitt County Memorial Hospital record.  In an October 2013 record from Dr. C., the Veteran reported that his hypertension was uncontrolled before his stroke.  His diabetes was also previously uncontrolled.  At the time of the record, his diabetes was very well-controlled.  According to the record, the Veteran confirmed that prior to the stroke, he was not doing as well in terms of diabetes and hypertension control.  During a subsequent February 2016 VA examination, the examiner stated that the Veteran's diabetes appeared to be poorly controlled as his recent glucose level was 257, his triglycerides were 420, and his hemoglobin A1C was 10.  In a different examination report from that day, the same examiner noted that the Veteran had been prescribed prednisone for shingles in January 2016.  This medication caused his blood sugars to rise into the 300s.  He had completed his prednisone three weeks before the examination, and his blood sugars were still high, listed as 116 to 141 in the am and 180 to 220 post prandial.

The Board first notes that the Veteran has a current diagnosis of diabetes mellitus type II.  See August 2013 VA examination.  The record reflects that the Veteran experiences several complications from his diabetes, including peripheral neuropathy, diabetic nephropathy, and erectile dysfunction.  See February 2016 VA examination.  The February 2008 VA examiner also determined that the Veteran had retinopathy as a result of his diabetes.

Regarding the question of nexus, a September 2006 opinion from Dr. C. stated that the Veteran's insulin-dependent diabetes mellitus (IDDM) was directly related to the Veteran's military service.  See September 2006 VA treatment record.  As Dr. C. did not provide any rationale in support of this opinion, the Board finds that it has minimal value.

Another medical opinion addressing direct service connection was provided by the August 2013 VA examiner.  The examiner stated that the Veteran's diabetes mellitus had its onset in service or was otherwise related to service.  The examiner noted that the Veteran was seen in the military for his elevated blood sugars, but was told he was pre-diabetic.  The Board finds that this opinion has little probative value.  Regarding the onset of the Veteran's diabetes, the examiner appeared to be unaware that both the Veteran and the record indicate that he was not diagnosed with diabetes until 2000.  In addition, the examiner merely repeated the Veteran's reported history without explaining why there was a causal relationship between his current diabetes mellitus type II and his in-service elevated blood sugars or pre-diabetic status.

In a September 2013 opinion, a different VA examiner noted that she disagreed with the August 2013 examiner's positive opinion for direct service connection.  The examiner observed that the Veteran's STRs were difficult to read and appeared to be damaged.  However, a careful review of the STRs revealed that there were no elevated blood glucose values for the Veteran (or any blood glucose levels) in the record.  There was also no assessment showing that the Veteran had an elevated fasting blood sugar; or a determination that he was pre-diabetic or diabetic during active service.  The STRs only showed that he was overweight and hypertensive during service.  There was also no evidence that the Veteran developed diabetes mellitus type II within one year of active service.  In this regard, the examiner highlighted an October 2008 VA treatment record's report that the Veteran was diagnosed with type II diabetes mellitus in 2001.  While the record supports the examiner's conclusion that diabetes did not manifest until many years after service, she appeared to base her negative opinion on the lack of documentation of elevated blood sugar or a pre-diabetic assessment.  However, the Veteran is competent to report testing results and that he was informed of his pre-diabetic status during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, this opinion has reduced probative value.

In February 2016, a VA examiner gave a positive opinion for direct service connection.  The examiner noted that the Veteran's reported being told that he was pre-diabetic during his separation examination.   However, the examiner added that the majority of the Veteran's STRs were illegible.  The examiner also noted that the August 2013 opinion that the Veteran's diabetes likely had its onset in service.  The Board finds that this opinion is not entitled to much probative weight.  Similar to the August 2013 opinion, the examiner acknowledged the Veteran's report without providing any medical explanation for why these facts supported finding a nexus between service and the current diabetes mellitus type II.  In addition, the examiner also failed to address the discrepancy between the August 2013 examiner's finding that diabetes had its onset during service and the evidence indicating that it was not diagnosed until 2000.

Another VA medical opinion was obtained in June 2016.  The June 2016 VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus type II had its onset in service or was otherwise related to service.  The examiner acknowledged that the Veteran was a credible witness who was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and reports of injuries.  Although no objective medical evidence relevant to the Veteran's claim could be found in the medical records, the examiner noted that the Veteran reported being diagnosed as pre-diabetic at separation.

However, the current internal medicine and endocrine literature clearly and unmistakably defined a pre-diabetic as an individual with high normal blood glucose, normal A1C, and an intact endocrine system that produced insulin.  The Joslin Diabetes Clinic stated that, "[i]f you have pre-diabetes, you are at high risk of developing type 2 diabetes and also are at increased risk of developing heart disease.  Pre-diabetes is a condition in which blood glucose levels are higher than normal, but not high enough to be classified as full-blown diabetes.  Those with pre-diabetes are at increased risk of developing type II diabetes within a decade unless they adopt a healthier lifestyle that includes weight loss and more physical activity." In comparison, a confirmation of a diagnosis of diabetes results from abnormal glucose tolerance using fasting glucose (FPG), response to oral glucose challenge and/or hemoglobin A1C, an FPG greater than 5.6 mmol/L (100 mg/dL), a plasma glucose greater than 140 mg/dL (111.1 mmol/L following an oral glucose challenge, and an HBA1c greater than 5.7 percent, are considered to define abnormal glucose tolerance.

The examiner further noted that a pre-diabetic state was reversible with an adoption of a healthier lifestyle that involved the regulation of diet, exercise, and weight control.  The examiner explained that a high normal glucose level (pre-diabetic state) is an increased risk factor for developing diabetes mellitus type II, but it was less likely than not that a pre-diabetic state caused diabetes mellitus type II when a healthier lifestyle, to include changes of diet, exercise, and weight control were established.  The Board finds that this opinion has great probative value as the examiner considered the Veteran's reported medical history, cited to relevant medical literature, and provided a detailed rationale for her conclusion.
It is clear from the evidence of record that neither diabetes mellitus type II nor manifestations sufficient to identify the disease entity were noted during service.  There was no diagnosis found in the STRs, and the VA examiners did not identify that any characteristic manifestations of diabetes mellitus type II were present.  In addition, the record reflects that the Veteran's diabetes mellitus type II did not manifest within one year of service or for many years thereafter.  As a result, diabetes mellitus type II may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  In addition, the most probative evidence of record supports the conclusion that that the Veteran's diabetes mellitus type II is not otherwise related to service.  Thus, direct service connection is not warranted.

The Veteran alternatively asserts that his diabetes is secondary to his service-connected hypertension and/or stroke residuals.  See March 2004 Statement in Support of Claim; April 2013 Informal Hearing Presentation.  Several medical opinions of record have addressed this theory of entitlement.

In a February 2002 Physician's Statement for Diabetes, Dr. C. indicated that the Veteran's hypertension/syndrome X caused his diabetes.  The Board notes that syndrome X is also called metabolic syndrome.  See Dorland's Illustrated Medical Dictionary 1854 (32nd ed. 2012).  However, as this opinion did not include a rationale, the Board finds that it has little to no probative value.

The February 2008 VA examiner gave a negative opinion for the Veteran's theory of secondary service connection as it relates to his hypertension disability.  As noted above, the Veteran had not yet experienced his stroke at the time of this opinion.  The examiner opined that hypertension medications are not likely to cause diabetes.  The examiner also stated that hypertension is not a risk factor for developing diabetes.  Although longstanding and severe diabetes was likely to cause hypertension, the opposite was not true.  The Board finds that this opinion is probative for the causation aspect of secondary service connection as the examiner provided a complete explanation based on medical expertise and scientific principles.  However, the probative value of this opinion is limited as the examiner did not address the aggravation prong of secondary service-connection.
The August 2013 and September 2013 VA examiners also addressed secondary service connection.  The August 2013 examiner noted that diabetes was not caused by or a result of hypertension or stroke.  The examiner observed that people with diabetes were 2 to 4 times more likely to have a stroke.  However, a stroke in the brain did not cause diabetes.  In addition, while diabetes could worsen hypertension, hypertension did not cause diabetes.  The September 2013 VA examiner agreed with these conclusions regarding secondary service connection.  The examiner stated that the scientifically based medical literature did not support a causation or aggravation relationship between diabetes and hypertension or a stroke.  However, the reverse was true in that diabetes mellitus type II was a risk factor for stroke.  In addition, when renal function was impaired to the point of chronic renal failure, it could cause or aggravate hypertension.  The Board finds that these opinions are probative as the examiners explained why they were supported by scientific principles.  

Although the August 2013 VA examiner did not provide a clear opinion regarding aggravation, the examiner appeared to address it in terms of the Veteran's stroke residuals.  The examiner noted that before the stroke, the Veteran was taking insulin 4 times a day and experiencing uncontrolled blood pressure.  At the time of the examination, the Veteran's diabetes had significantly improved, and he was taking glipizide instead of insulin.  In addition, the Veteran exercised and followed his diet.  His weight also decreased from 313 to 239.  However, it is unclear whether the examiner's observations regarding aggravation remain valid in light of the February 2016 VA examiner's finding that the Veteran's diabetes was poorly controlled.  In addition, the examiner did not address whether the Veteran's hypertension aggravated his diabetes.  Thus, the examiner's opinion on aggravation has little probative value.

The February 2016 VA examiner also provided a negative opinion for the Veteran's theories of secondary service connection.  The examiner noted that type II diabetes is caused by a combination of factors, including insulin resistance, a condition in which the body's muscle, fat, and liver cells did not use insulin effectively.  Type II diabetes develops when the body can no longer produce enough insulin to compensate for the impaired ability to use insulin.  The examiner added that symptoms of type II diabetes may develop gradually and can be subtle; some people with type II diabetes remain undiagnosed for years.  Thus, type II diabetes was not caused or aggravated by hypertension or stroke.  The Board finds that the examiner's explanation regarding insulin resistance is somewhat probative on the question of causation.  However, the examiner did not explicitly state that hypertension and/or a stroke were excluded from the combination of causative factors for diabetes.  In addition, the examiner's rationale does not address aggravation.

In June 2016, the VA examiner opined that it was less likely than not that the Veteran's diabetes was caused or aggravated by his service-connected hypertension and/or stroke residuals.  The examiner noted that current internal medicine, neurology, and endocrinology literature lacked sufficient objective, medically-based, clinical evidence to support a nexus between or cause of diabetes mellitus and stroke residuals.  This literature additionally failed to support the concept that the Veteran diabetes mellitus was aggravated or permanently worsened beyond its natural progression by hypertension and/or stroke residuals.  The examiner also noted that he agreed with the February 2016 and September 2013 VA medical opinions.  The Board finds that this opinion is highly probative as it was provided by a medical professional who reviewed the Veteran's record as well as relevant scientific literature before concluding that there was insufficient support for the Veteran's theories of secondary service connection.

Based on the foregoing, the Board finds that the most probative evidence weighs against finding that the Veteran's diabetes mellitus type II was caused or aggravated by his hypertension and/or stroke residuals.  Thus, the Veteran is not entitled to service connection on a secondary basis.

The Board acknowledges the Veteran's contention that his diabetes mellitus type II is related to active service, or secondary to his service-connected hypertension and stroke residuals.  The Board finds the Veteran's statements not competent to provide a nexus between his diabetes and service.  He is also not competent to opine as to whether his diabetes was caused or aggravated by hypertension and/or stroke residuals.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of diabetes mellitus type II is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report test results such as high blood sugar, or symptoms such as dysuria or excessive thirst, the question of the cause of those results or symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements concerning the questions of whether his diabetes mellitus type II was caused by service, or caused or aggravated by hypertension and/or stroke residuals, are not competent evidence.  

In light of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus, type II, with diabetic neuropathy, retinopathy, and erectile dysfunction, to include as secondary to service-connected hypertension and/or cerebral artery infarct (stroke) with residuals of left upper extremity hemiplegia and left hemiparesis associated with hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection claim for diabetes mellitus, type II, with diabetic neuropathy, retinopathy, and erectile dysfunction, to include as secondary to service-connected hypertension and/or cerebral artery infarct (stroke) with residuals of left upper extremity hemiplegia and left hemiparesis associated with hypertension, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


